            Case 6:20-cv-00486-ADA Document 75 Filed 02/05/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

     WSOU INVESTMENTS, LLC d/b/a
     BRAZOS LICENSING AND
                                                      Case No. 6:20-cv-00486-ADA
     DEVELOPMENT,

                            Plaintiff,
     v.

     DELL TECHNOLOGIES INC., DELL
     INC., EMC CORPORATION, AND
     VMWARE, INC.,

                            Defendants.


      DEFENDANTS’ NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT OF
         OPPOSED MOTION FOR INTRA-DISTRICT TRANSFER OF VENUE
        TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS

          Defendants respectfully submit this Notice of Supplemental Evidence in support of their

opposed motion for intra-district transfer of venue to the Austin Division. See Pacheco v. Dibco

Underground, Inc., No. A-08-CA-187-SS, 2009 WL 10669462, at *1 (W.D. Tex. Mar. 3, 2009)

(considering supplemental evidence).

          On January 20, 2021, in the District of Delaware, Plaintiff WSOU Investments, LLC d/b/a

Brazos Licensing and Development (“WSOU”) filed an Opposition to Xilinx, Inc.’s Motion to

Transfer Venue Pursuant to 28 U.S.C. § 1404 and the Declaration of Stuart Shanus. See Case No.

20-1228-CFC (D. Del.), D.I. 23, 24. 1 Defendants have attached WSOU’s Delaware opposition

brief as Ex. 21 and the Shanus Declaration as Ex. 22 to this Notice.

          Previously, in this Court, WSOU opposed Defendants’ motion to transfer to Austin by

arguing that its “person with knowledge relevant to these cases” is Matt Hogan, a WSOU employee


1
    WSOU filed the same papers in Case Nos. 20-1229, 20-1231, 20-1232, and 20-1233 (D. Del.).



                                                  1
           Case 6:20-cv-00486-ADA Document 75 Filed 02/05/21 Page 2 of 4




residing in Waco. See D.I. 53 (Opp.) at 3. WSOU refused to acknowledge any employees outside

of Waco.

        However, in WSOU’s lawsuit against Xilinx, WSOU admitted to the Delaware court that

“WSOU’s witnesses most knowledgeable about its licensing practices are Stuart Shanus and Craig

Etchegoyen[.]” See Ex. 21 at 3 (citing Ex. 22 ¶ 6). Neither Mr. Shanus nor Mr. Etchegoyen live

in Texas, let alone Waco. See, e.g., D.I. 43 (Mot.) at 2–3. WSOU did not mention Mr. Hogan in

its briefing before the Delaware court; nor did WSOU mention Mr. Shanus and Mr. Etchegoyen

in its briefing before this Court.

Dated: February 5, 2021                 By: /s/ Barry K. Shelton
                                            Barry K. Shelton
                                            Texas State Bar No. 24055029
                                            bshelton@sheltoncoburn.com
                                            SHELTON COBURN LLP
                                            311 RR 620, Suite 205
                                            Austin, TX 78734-4775
                                            Telephone: 512.263.2165
                                            Facsimile: 512.263.2166
                                              Benjamin Hershkowitz
                                              bhershkowitz@gibsondunn.com
                                              Brian A. Rosenthal
                                              brosenthal@gibsondunn.com
                                              Allen Kathir
                                              akathir@gibsondunn.com
                                              Kyanna Sabanoglu
                                              ksabanoglu@gibsondunn.com
                                              GIBSON, DUNN & CRUTCHER LLP
                                              200 Park Avenue
                                              New York, NY 10166-0193
                                              Telephone: 212.351.4000
                                              Facsimile: 212.351.4035
                                              Y. Ernest Hsin
                                              ehsin@gibsondunn.com
                                              Jaysen S. Chung
                                              jschung@gibsondunn.com
                                              GIBSON, DUNN & CRUTCHER LLP
                                              555 Mission Street, Suite 3000
                                              San Francisco, CA 94105-0921



                                              2
Case 6:20-cv-00486-ADA Document 75 Filed 02/05/21 Page 3 of 4




                             Telephone: 415.393.8200
                             Facsimile: 415.393.8306
                             Ryan K. Iwahashi
                             riwahashi@gibsondunn.com
                             GIBSON, DUNN & CRUTCHER LLP
                             1881 Page Mill Road
                             Palo Alto, CA 94304-1211
                             Telephone: 650.849.5300
                             Facsimile: 650.849.5333

                             Attorneys for Defendants




                              3
         Case 6:20-cv-00486-ADA Document 75 Filed 02/05/21 Page 4 of 4



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 5th day of February 2021, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(b)(1).

                                                           /s/ Barry K. Shelton
                                                           Barry K. Shelton




                                               4
